Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-398
                 Lower Tribunal No. FCHR No. 202127030
                           ________________


                           Sherman T. Williams,
                                Appellant,

                                     vs.

      Miami Dade County Transit and Transportation America,
                           Appellees.


      An Administrative Appeal from the Florida Commission on Human
Relations.

     Sherman T. Williams, in proper person.

    Law Offices of Michael A. Pancier, P.A., and Michael A. Pancier
(Pembroke Pines), for appellee Transportation America.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.